Worrill, J.
1. The failure of the plaintiff in error to designate in the bill of exceptions the names of the defendants in error being an amendable defect, and an omission of information that can be ascertained from the record in this case, and the plaintiff in error having made a motion in this court to amend the bill of exceptions by incorporating therein the names of the defendants in error, the motion of the defendants in error to dismiss the writ of error is denied. Code § 6-1309; Carter v. Parrish, 154 Ga. 531 (1b) (114 S. E. 709); Thornton v. Southern Ry. Co., 71 Ga. App. 530 (1) (31 S. E. 2d 189).
2. Where the petition for certiorari was sanctioned by the Judge of Eulton Superior Court on January 14, 1952, the writ issued returnable to the March, 1952, term of the said court, and where, upon the hearing of the case on October 20, 1952, during September, 1952, and third term of said court after the return term specified in the writ, no answer had been filed by the defendants in certiorari, and no motion made by the plaintiff in certiorari to compel the filing of an answer or order taken to that effect, the judge of the superior court did not err in dismissing the petition for certiorari on the motion of the defendants in certiorari. Code § 19-301; Mathis v. City of Nashville, 49 Ga. App. 309 (2) (175 S. E. 383); Hendricks v. State, 70 Ga. App. 805 (29 S. E. 2d 447).

Judgment affirmed.


Sutton, C. J., and Felton, J., concur.

Hayden C. Covington, White, Douglas & Arnold, Ross Arnold, for plaintiff in error.
• J. C. Savage, J. C. Murphy, J. M. B. Bloodworth, John E. Feagin, Henry L. Bowden, contra.